Citation Nr: 1244132	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities, or as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to December 1972, with service in the Republic of Vietnam from July 1969 to 
June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2010, the Veteran testified at a travel Board hearing conducted at the San Antonio RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The issue on appeal was previously remanded by the Board in November 2011 for further procedural development of providing the Veteran with a supplemental statement of the case (SSOC) for his claim for hypertension.  This was accomplished, and the claim was readjudicated in a September 2012 SSOC.  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  The Veteran had "service in the Republic of Vietnam" and was exposed to Agent Orange (herbicides) during active service. 

3.  The Veteran did not sustain a heart injury or disease in service, was not treated for hypertension in service, and symptoms of hypertension were not chronic in service.

4.  The Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

5.  Symptoms of hypertension have not been continuous since service separation. 

6.  The Veteran's hypertension is not related to active service.

7.  The Veteran's hypertension is not causally related to or permanently worsened (aggravated) by service-connected disabilities.


CONCLUSION OF LAW

Hypertension, to include as due to herbicide exposure, was not incurred in active service and was not proximately due to or aggravated by a service-connected disability, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.3.07, 3.309, 3.310, 4.104, Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely January 2005 and July 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim.  The notices also provided the Veteran with the requirements for his claim for service connection on a secondary basis.  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in February 2005, April 2009, and August 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of hypertension has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.  

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on 
May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hypertension

The Veteran contends that his hypertension is a direct result of his service, including exposure to herbicides in service, and, in the alternative, contends that his hypertension is due to his service-connected disabilities.  During the current claim, the Veteran asserted that he had hypertension symptoms in service and has had continuous hypertension symptoms since service separation.  

The Board finds that the Veteran served in the Republic of Vietnam.  Based upon information obtained from the Veteran's service personnel and treatment records, exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).  However, because the Veteran's hypertension is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-44.

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a heart injury or disease in service, and did not experience hypertension symptoms in service.  Service treatment records identify no elevated diastolic blood pressure readings during service, and show only blood pressure (BP) readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury); no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  At the November 1972 service separation examination, the Veteran's BP was recorded as 128/88.  Also, in the November 1972 service separation examination "Report of Medical History," the Veteran specifically denied a history or complaints of high blood pressure.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported complaints, findings, or diagnosis of hypertension at service separation in December 1972.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 
38 C.F.R. § 4.104, DC 7101.  There are no post-service treatment records documenting hypertension within one year of service separation.

The Board next finds that the weight of the evidence demonstrates that hypertension symptoms have not been continuous since service separation in 
December 1972.  As indicated, the November 1972 service separation clinical examination did not reflect hypertension.  Following service separation in December 1972, the evidence of record shows no complaints, diagnosis, or treatment for hypertension until 1992.  The absence of post-service findings, diagnosis, or treatment for 20 years after service is one factor that tends to weigh against a finding of continuous hypertension symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

While the Veteran is competent to state that he had hypertension symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic hypertension symptoms in service and continuous hypertension symptoms since service, made in the context of the October 2004 claim for service connection (VA disability compensation) for hypertension, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic hypertension symptoms in service and continuous post-service hypertension symptoms are inconsistent with the service treatment record evidence, including the Veteran's own contemporaneous lay history at the service separation examination, the service separation examiner's summary of history and clinical examination, an absence of complaints or treatment for many years after service, and the histories and symptoms credibly reported by the Veteran during post-service VA and private treatment.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

The Veteran's recent statements of chronic hypertension symptoms in service and continuous post-service hypertension symptoms are inconsistent with the Veteran's own histories and the findings during service and in post-service VA and private treatment records.  In a November 1992 private treatment record, the Veteran reported only discovering his high blood pressure in the last several weeks and also reported that his symptoms only began recently and specifically denied any history of hypertension.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  In VA treatment records dated from November 1992 to January 2005, the Veteran does not mention a heart injury or disease in service, chronic hypertension symptoms in service, or continuous hypertension symptoms since service separation.  In the February 2005 VA hypertension examination, the Veteran reported hypertension only since 1995.  
In the April 2009 VA hypertension examination, the Veteran reported hypertension only since 1995.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a heart injury or disease in service, chronic hypertension symptoms in service, or continuous hypertension symptoms since service separation.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

The Veteran is also in receipt of disability benefits by the SSA, which explicitly found him unable to work due to diabetic neuropathy and diabetes mellitus.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  This evidence has no tendency to show in-service hypertension symptoms during service or continuous post-service hypertension symptoms since service.  

The Board also notes that the Veteran's service connection claims to VA for other disabilities in November 1992 did not include or mention hypertension; the first time the Veteran had asserted hypertension during service and continuous hypertension symptoms since service was in October 2004.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention hypertension symptoms at that time.  This suggests to the Board that there was no pertinent hypertension symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 1992 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hypertension at the time of the November 1992 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of hypertension symptomatology at the time he filed the claim.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's hypertension is not related to service.  In an August 2012 VA hypertension medical opinion, the VA examiner reported the Veteran was diagnosed with hypertension in 1992.  The VA examiner opined that, based upon what is medically known about hypertension, it was less likely than not that the Veteran's hypertension was related to service.  The VA examiner noted that the Veteran was not treated for hypertension in service and that his blood pressure reading was within normal limits at the November 1972 service separation examination and the service separation examiner did not diagnose any heart injury or disease.  The VA examiner also reasoned that the Veteran was not diagnosed with hypertension until many years after service in 1992.  The VA examiner further reasoned that the Veteran has essential hypertension, which by definition means that the condition has no known specific etiology.  

The Board finds that the August 2012 hypertension opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner reviewed the claims file and was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

In March 2005, the Veteran referenced a study from the Internet titled "HYPERTENSION AND 2, 3, 7, 8-TETRACHLORODIBENZO-PDIOXIN IN AIR FORCE VETERANS OF THE VIETNAM WAR."  Review of the referenced document shows that the private physicians opined that their study suggested that 2,3,7,8-tetrachloro-dibenzo-p-dioxin (Agent Orange) was not a risk factor for hypertension, but mechanisms regulating Agent Orange uptake and clearance were associated with body weight and the pathophysiology of hypertension.  The physicians also reported that the effects of Agent Orange exposure on hypertension in humans were inconsistent.  In March 2005, the Veteran also referenced a December 1995 study from the Internet titled "Exposure to Polychlorinated Dioxins and Furans (PCDD/F) and Mortality in a Cohort of Workers from Herbicide-producing Plant in Hamburg, Federal Republic of Germany."  Review of that referenced document shows that the private physicians opined that their study found a relationship between dioxin and cancer and heart disease mortality for workers of a pesticide manufacturing plant located in Hamburg, Germany.  

The Board recognizes that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion; however, the Board finds the December 1995 and June 2006 medical studies to be of no probative value because, by their own language, they only express a possibility of relationship rather than one of probability.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.  The treatise evidence is outweighed in this case by the more specific and more probative August 2012 VA examination opinion that is based on the specific history and facts in this Veteran's case. 

There is additionally no probative evidence of a relationship between the Veteran's current hypertension and his military service.  The only probative nexus opinion on file, dated in August 2012, which included a review of the claims file and accurate history, and which is supported by valid reasons, weighs against the claim.  The Board finds that the lay and medical evidence of record reflects that the Veteran's current hypertension had post-service onset and is not related to the Veteran's active service.  For these reasons, the Board finds that the lay and medical evidence that is of record weighs against the claim for service connection for a hypertension, and outweighs the Veteran's more recent contentions regarding in-service hypertension symptoms and continuous post-service hypertension symptoms.

The Veteran is also claiming that his hypertension is the direct result of his service-connected disabilities, specifically service-connected diabetes mellitus and coronary artery disease.  To prevail on the issue of secondary service causation, generally, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for diabetes mellitus, posttraumatic stress disorder (PTSD), peripheral neuropathy of the upper and lower extremities, coronary artery disease, bilateral hearing loss, neurogenic bladder disease, and disequilibrium.  The Board finds that the weight of the evidence demonstrates that the claimed hypertension is not caused or aggravated by service-connected disabilities.  In the April 2009 VA medical opinion, the VA examiner opined that, based upon review of the current medical literature, there was no causal relationship between hypertension and diabetes.  The VA examiner opined that the Veteran's hypertension was diagnosed five years before diabetes and that there was no renal affectation.  In the August 2012 VA medical opinion, the VA examiner opined that, based upon review of the current medical literature, none of the Veteran's service-connected conditions would either cause or aggravate hypertension.  The VA examiner reasoned that when diabetes results in severe kidney disease then it may affect blood pressure; however, the Veteran's kidney function has remained normal despite diabetes.  The VA examiner further opined that, based upon review of the current medical literature, there was a lack of any pathophysiological relationship between service-connected conditions and the development or aggravation of high blood pressure.  

The Board finds that the April 2009 and August 2012 hypertension opinions are competent and probative medical evidence because they are factually accurate, as it appears the VA examiners reviewed the claims file and were informed of the relevant evidence in this case, the opinions are fully articulated, and are supported by a sound reasoning.  

In a January 2007 statement, the Veteran wrote that in January and March 2006 appointments, his private physician and also a VA physician opined that his hypertension was aggravated by his service-connected diabetes.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds the opinions are of no probative value.  While the record contains medical records from both physician, there is no indication in the record that either physician rendered such opinions.  Moreover, to the extent such statement may have made, there is no indication of what was the basis or rationale for such opinions.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348; see also Bloom, 12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  

The Veteran has also submitted medical treatise evidence that describes a possible relationship between hypertension and diabetes.  In a private medical article titled "Diabetes and Cardiovascular Disease" that was submitted by the Veteran in March 2006, the private physician summarized that there was a positive association between hypertension and insulin resistance; however, the private physician further reported that hypertension is a multifactorial disorder and that the mechanisms between insulin resistance and hypertension are largely conjectural.  In a private medical article titled "Type 2 Diabetes Mellitus: What Is It?" that was submitted by the Veteran in March 2006, the private physician summarized that diabetes increases the risk of heart disease and that hypertension and diabetes commonly occur together.  

The Board finds that the treatises are of minimal probative value because they only discuss in very generic terms the relationship between diabetes and the development of hypertension.  Mattern v. West, 12 Vet. App. 222 (1999) ("[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'"); see also Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The treatises, by their own terms, reported that the findings on the association between hypertension and diabetes have been inconsistent and unclear.  Such medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert, 
5 Vet. App. at 33; 38 C.F.R. § 3.102 (decisions must be based on facts in a case, rather than on pure speculation and remote possibility).  The treatise evidence is outweighed in this case by the more specific and more probative April 2009 and August 2012 VA examination reports and secondary service connection opinions that are based on the specific history and facts in this Veteran's case. 

Regarding the Veteran's statements as to the cause of the current hypertension, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's hypertension involves a complex medical etiological question because it deals with the origin and progression of the Veteran's hypertension, and because an internal and complex disease process such as hypertension is diagnosed primarily on clinical findings or comprehensive testing, and not on symptoms alone.  The Veteran is competent to relate symptoms of hypertension that he experienced at any time, but is not competent to opine on whether there is a link between the current hypertension and active service or between the current hypertension and service-connected disabilities.  Such diagnoses and opinion as to physiological nexus require specific medical knowledge and training.  See Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as due to herbicide exposure in service and as secondary to service-connected disabilities, and outweighs the Veteran's more recent contentions regarding in-service chronic hypertension symptoms and continuous post-service hypertension symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension, including as due to herbicide exposure in service and as secondary to service-connected disabilities, is denied.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


